Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM STATUS
Applicant’s election without traverse of apparatus claims corresponding to claims 1-20 in the reply filed on 02/14/2022 is acknowledged.  The apparatus corresponding to claims 4, 11 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 
Accordingly, claims 1-20 are pending in the application with claims 4, 11 and 19 withdrawn.  An action on the merits for claims 1-3, 5-10, 12-18 and 20 are as follow.   
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-6, 8-9 and 12-14 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “the lower surface of the cooktop” in line 2, rendering the claim indefinite.  It is unclear what the relation between this “the lower surface of the cooktop” and a lower surface as mentioned in line 2 of claim 1 are? Also, there is insufficient antecedent basis for the limitation “the cooktop” in the claim.
Claim 3 recites the limitation “the cooktop” in line 3. There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation “the lower surface of the cooktop” in line 2, rendering the claim indefinite.  It is unclear what the relation between this “the lower surface of the cooktop” and a lower surface as mentioned in line 2 of claim 1 are? Also, there is insufficient antecedent basis for the limitation “the cooktop” in the claim.
Claim 6 recites the limitation “the lower surface of the cooktop” in line 2 and line 3 respectively, rendering the claim indefinite.  It is unclear what the relation between this “the lower surface of the cooktop” and a lower surface as mentioned in line 2 of claim 1 are? Also, there is insufficient antecedent basis for the limitation “the cooktop” in the claim.
Claim 8 recites the limitation “a plurality of thermal elements” in line 1, rendering the claim indefinite. It is unclear what the relation between this “a plurality of thermal elements” and a thermal element mentioned in line 6 of claim 1 are?  For examination purposes, examiner interprets “a plurality of thermal elements” as "elements”.
Claim 8 recites the limitation “the plurality of heating elements is independently controllable” in line 2. There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction/clarification is required.
Claim 9 recites the limitation “the lower surface of the cooktop” in line 2, rendering the claim indefinite.  It is unclear what the relation between this “the lower surface of the cooktop” and a lower surface as mentioned in line 2 of claim 1 are? Also, there is insufficient antecedent basis for the limitation “the cooktop” in the claim.
a lower surface as mentioned in line 2 of claim 1 are? Also, there is insufficient antecedent basis for the limitation “the cooktop” in the claim.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7-10 and 12-14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Scheidler et al. (US 4,363,956).
Regarding Independent Claim 1, Scheidler et al. disclose a temperature-regulating appliance (cooking panel unit 1, Figs 1-6) comprising:

a base comprising: a housing defining an internal compartment (an internal compartment with a heating element assemblies 3, Figs 1-6); and
a thermal element disposed within the internal compartment of the housing (heating element assemblies 3 disposed within the internal compartment of the housing, Figs 1-6); and
a mounting adapter (trough frame 7, resilient silicon adhesive 13, and bottom plate 8, Figs 1-6) extending from the lower surface of the top portion to the housing (see Figs 1-6), the mounting adapter detachably coupling the base to the top portion (all of the electrical components are secured to the bottom plate 8, Fig s 1-6, Col 3 line 57-59).
Regarding Claim 7, Fuchs discloses wherein the thermal element includes at least one of an inductive heating element, a non-inductive heating element, or a cooling element (heating element assemblies 3 disposed within the internal compartment of the housing, Figs 1-6).
Regarding Claim 8, Fuchs discloses further comprising a plurality of
thermal elements (heating element assemblies 3 comprising a plurality of
thermal elements, Fig 1), wherein each of the plurality of heating elements is independently controllable (cooking panel unit 1…all of the electrical components are secured to the bottom plate 8, Col 3 line 57-59, Figs 1-6).
Regarding Claim 9, Fuchs discloses wherein the mounting adapter includes a bracket (an upper first frame 7a and a lower second frame 7b, Col 3 line 36-37, Fig 2) 
Regarding Claim 10, Fuchs discloses wherein the bracket is releasably coupled to the flange such that the mounting adapter has a multi-piece construction (7 with an upper first frame 7a and a lower second frame 7b which releasably coupled to 8 through screws 9 and 14, Figs 2-7).
Regarding Claim 12, Fuchs discloses wherein the bracket is releasably coupled to the lower surface of the cooktop (7a is releasably coupled to the lower surface of the cooktop, Figs 2-7) and the flange is releasably coupled to the housing of the base (8 is releasably coupled to the housing of the base, Figs 2-7).
Regarding Claim 13, Fuchs discloses wherein the bracket is fixed to
the lower surface of the cooktop (7a is fixed to the lower surface of the cooktop with resilient silicon adhesive 13, Figs 2-7) and the flange is releasably coupled to the housing of the base (8 is releasably coupled to the housing of the base, Figs 2-7).
Regarding Claim 14, Fuchs discloses wherein the bracket is releasably coupled to the lower surface of the cooktop (7a is releasably coupled to the lower surface of the cooktop, Figs 2-7) and the flange is fixed to the housing of the base (8 is fixed to the housing of the base, Figs 2-7).
Claims 15-17 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Fuchs (US 2002/0125245 A1).  
Regarding Independent Claim 15, Fuchs discloses a base (a device 4, [0044], Fig 1) for a temperature-regulating appliance (a heat retention system 1, [0044], Fig 1), 
an insulating layer (a ceramic pan 5, [0044], Fig 1), disposed along the upper wall (see details in Fig 1);
an inductive heating element (active elements 2 e.g. induction coils, [0044], Figs 1-2) positioned within the interior chamber, beneath the insulating layer (2 are accommodated in a device 4, [0044], and is beneath 5, Figs 1-2); and 
a lip extending at least partially along a periphery of the housing (a lip with fastening means 6 extending along a periphery of the housing of 4), the lip
configured to selectively interface with a bracket (a mounting 7, [0044], Fig 1) extending from a cooktop of the temperature regulating appliance (7 extending from a cooktop of 1, Fig 1) to facilitate detachably coupling the base to the cooktop (facilitate detachably coupling 4 to the cooktop, see details in Fig 1).
Regarding Claim 16, Fuchs discloses, wherein the lip is releasably coupled to the housing (a lip with fastening means 6 extending along a periphery of the housing of 4 is releasably coupled to the housing 4, Fig 1).
Regarding Claim 17, Fuchs discloses, wherein the lip is fixed to or integrally formed with the housing (a lip with fastening means 6 extending along a periphery of the housing of 4 is fixed to or integrally formed with the housing 4, Fig 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 4,363,956) as applied to Independent Claim 1, further in view of Fuchs (US 2002/0125245 A1).  
Regarding Claims 2-3 and 5, Scheidler et al. disclose the invention substantially as claimed and as discussed above; except, Claims 2-3 and 5.
Fuchs further teaches: Claim 2, a temperature-regulating appliance (a device 202, [0048], Fig 4) further comprising a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) positioned between a housing (housing 214, [0048], Fig 4) and lower surface of a cooktop (lower surface of 202, Fig 4).
Claim 3, wherein the temperature sensor is coupled to the housing (215 is coupled to 214, Fig 4) such that the temperature sensor remains with a base (a base includes 214, Fig 4) when the base is detached from a cooktop (plate 209, [0048], Fig 4).
Claim 5, further comprising insulation (a ceramic plate 9, [0044], Fig 1) positioned between a housing (a device 4, [0044], Fig 1) and the lower surface of the cooktop (a ceramic pan 5, [0044], Fig 1).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Scheidler et al. with Fuchs’s further teaching the limitations of Claims 2-3 and 5; because Fuchs .
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scheidler et al. (US 4,363,956) as applied to Independent Claim 1, further in view of Dills (US 3,632,983).  
Regarding Claim 6, Scheidler et al. disclose the invention substantially as claimed and as discussed above; except, wherein the housing is spaced
from the lower surface of the cooktop such that an airgap is formed between the lower surface of the cooktop and the base.
Dills teaches a temperature-regulating appliance (a heated cooktop 10, Fig 1), wherein a housing is spaced from the lower surface of the cooktop (a base comprising a housing between glass-ceramic plate 36 and filler plate 40, Fig 2) such that an airgap (an airgap- where rubber pads or cushions 66 located, Fig 2) is formed between the lower surface of the cooktop and the base (between lower surface of 36 and the base, see Fig 2).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Scheidler et al. with Dills’s further teaching the limitations of Claim 6; because Dills teaches, in Col  of providing an excellent cooktop with resilient support means adjacent the corners of each individual glass-ceramic plate to assist in support the plate.
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuchs (US 2002/0125245 A1).  
Regarding Claim 18, Fuchs disclose the invention substantially as claimed and as discussed in Independent Claim 15; except, further comprising a temperature sensor 
Fuchs further discloses in Fig 4, an induction range (a device 202, [0048], Fig 4) comprising a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) disposed along a layer (a carrier 217, [0048], Fig 4), wherein the temperature sensor is positioned to engage a cooktop (plate 209) when a base is coupled to the cooktop (a base- housing 214 is coupled to 209, Fig 4).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Fuchs in Fig 1 with Fuchs’s further teaching in Fig 4 of further comprising a temperature sensor disposed along the insulating layer (“the insulation layer”- ceramic plate 9 taught by Fuchs in Figs 1-2 already, because the induction coil 2 is on plate 9), wherein the temperature sensor is positioned to engage the cooktop when the base is coupled to the cooktop (“the base is coupled to the cooktop” taught by Fuchs in Figs 1-2 already); because Fuchs teaches, in Para. [0048] of providing an excellent temperature detecting elements so that the temperature of the cooked product is ascertained and the control of the energy supply into the coils is controlled.
Regarding Independent Claim 20, Fuchs discloses an induction range (a heat retention system 1, [0044], Fig 1) comprising: a cooktop (a ceramic pan 5, [0044], Fig 1) having an upper surface and a lower surface;
a base (a device 4, [0044], Fig 1) comprising:

an insulation layer (a ceramic plate 9, [0044], Fig 1) disposed along a top surface of the housing (see details in Fig 1); and
an inductive heating element positioned within the internal compartment
of the housing (active elements 2 e.g. induction coils are accommodated in device 4, [0044], Figs 1-2);
a mounting adapter (a mounting 7, [0044], Fig 1) extending from the lower surface of the cooktop to the housing (7 extending from the lower surface of 5 to the housing of 4, Fig 1), the mounting adapter detachably coupling the base to the cooktop (7 detachably coupling 4 to 5, Fig 1); 
Fuchs discloses the invention substantially as claimed and as discussed above; except, a temperature sensor positioned between the lower surface of the cooktop and the insulation layer, wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to the insulation layer.
Fuchs further discloses in Fig 4, an induction range (a device 202, [0048], Fig 4) with a temperature sensor (middle of each induction coil 210 there are located temperature probes 215, [0048], Fig 4) positioned under a lower surface of cooktop (under lower surface of plate 209, [0048], Fig 4) and a layer (a carrier 217, [0048], Fig 4), wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to the layer (215 is coupled to 217, Fig 4).
 Fuchs in Fig 1 with Fuchs’s further teaching in Fig 4 of a temperature sensor positioned between the lower surface of the cooktop (“the lower surface of the cooktop”- lower surface of ceramic pan 5 as taught by Fuchs in Fig 1) and the insulation layer (“the insulation layer”- ceramic plate 9 as taught by Fuchs in Figs 1-2, because the induction coil 2 is on plate 9), wherein the temperature sensor is coupled to at least one of the lower surface of the cooktop or coupled to the insulation layer because Fuchs teaches, in Para. [0048] of providing an excellent temperature detecting elements so that the temperature of the cooked product is ascertained and the control of the energy supply into the coils is controlled.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761